Citation Nr: 0831366	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

Entitlement to service connection for rectal cancer, claimed 
as due to herbicide exposure.  

Entitlement to service connection for a claimed prostate 
disorder, claimed as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal have been accomplished.  

2.  The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  

3.  The veteran is not shown to have manifested complaints or 
findings of rectal cancer or claimed prostatism in service or 
for many years thereafter.  

4.  The currently demonstrated rectal cancer and claimed 
prostatism are not shown to be due to herbicide exposure or 
any other event or incident of the veteran's period of active 
service.  




CONCLUSIONS OF LAW

1.  The veteran's disability manifested by rectal cancer is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein; nor may it be presumed to be due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1131, 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.313 (2007).  

2.  The veteran is not shown to have a prostate disability 
due to disease or injury that was incurred in or aggravated 
by active service; nor may any be presumed to be due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1131, 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(e), 3.313 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In March 2006, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service connection the evidence must show 
three things: an injury in service or a disease that began in 
service or was made worse during service, or that there was 
an event in service that caused injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
military service.   

The veteran had ample opportunity to respond before the 
issuance of the September 2006 rating decision.  The Board 
accordingly finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim for service connection.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2006 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, VA treatment records, 
and Social Security Administration (SSA) records.  The letter 
also stated that VA would make reasonable efforts to obtain 
records not held by a Federal agency if afforded 
authorization to do so.

The March 2006 letter specifically advised the veteran, "If 
there is any other evidence that you think will support your 
claim, please let us know.  If the evidence is in your 
possession, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-beyond that noted below-that 
needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and the March 2006 letter advised 
the veteran of the other Dingess elements.   Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment records (STR) and post-
service VA, SSA, and private medical records have been 
associated with the claims file.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional existing records that 
should be obtained before the claim is adjudicated.  

The veteran has not been afforded VA medical examinations 
addressing the question of a nexus between the claimed 
disabilities and military service. However, as noted in 
detail below, the veteran has not submitted a prima facie 
case for service connection, which requires (1) competent 
medical or objective lay evidence of a current disability and 
(2) competent medical or lay evidence of a disease or injury 
during military service). Medical examination is not required 
if the appellant has not presented a prima facie case for the 
benefit claimed. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  Therefore, a medical examination is not 
required at this point.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  The veteran's service record in this 
case shows that he served in the Republic of Vietnam during 
the Vietnam era.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
Rectal cancer is not included in those disorders for which a 
causal connection to herbicide exposure is presumed.  
Prostate cancer is included in those disorders, but the 
veteran has not been diagnosed prostate cancer.  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

Therefore, VA cannot grant service connection for the 
veteran's rectal cancer or the prostate disorder as 
presumptively due to herbicide exposure.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).  

In this case, the file contains extensive medical records 
documenting the diagnosis and treatment of the veteran's 
rectal cancer and a prostate disorder.  

However, the Board emphasizes that a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case, the veteran's STR includes no indication of 
rectal cancer or prostate disorder or any related symptoms 
during military service.  

Further, the Board has reviewed the veteran's private medical 
records covering the period from January 2006 to August 2006 
and the SSA records.  However, none of these records contain 
any competent medical evidence linking the veteran's 
disabilities to any other event or incident of the veteran's 
active service, including his duty in the Republic of 
Vietnam.  

Since in this case the record contains no medical evidence of 
nexus between the veteran's rectal cancer or prostate 
disorder and any incident of service, to include herbicide 
exposure, the Board finds that the criteria for service 
connection are not met.   

Similarly, the record contains no competent evidence to 
support any lay assertion of an association between the 
development of veteran's rectal cancer or prostate disorder 
many years after service and any herbicide exposure in 
service.  

In conclusion, the Board finds after review of the entire 
record that the evidence does not support the veteran's claim 
of service connection for rectal cancer or his prostate 
disorder.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for rectal cancer, claimed as due to 
herbicide exposure, is denied.  

Service connection for a prostate disorder, claimed as due to 
herbicide exposure, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


